
	
		II
		Calendar No. 553
		110th CONGRESS
		1st Session
		S. 1523
		[Report No. 110–254]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Boxer (for herself,
			 Mr. Alexander, Mr. Warner, Mr.
			 McConnell, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 19, 2007
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Clean Air Act to reduce emissions of carbon
		  dioxide from the Capitol power plant.
	
	
		1.Capitol power plant carbon
			 dioxide emissions demonstration programSection 118 of the Clean Air Act (42 U.S.C.
			 7418) is amended by adding at the end the following:
			
				(e)Capitol power
				plant carbon dioxide emissions demonstration program
					(1)DefinitionsIn
				this subsection:
						(A)Capitol power
				plantThe term Capitol power plant means the power
				plant constructed in the vicinity of the Capitol Complex, Washington, DC,
				pursuant to the first section of the Act of April 28, 1904 (33 Stat. 479,
				chapter 1762), and designated under the first section of the Act of March 4,
				1911 (2 U.S.C. 2162).
						(B)Carbon dioxide
				energy efficiencyThe term carbon dioxide energy
				efficiency, with respect to a project, means the quantity of electricity
				used to power equipment for carbon dioxide capture and storage or use.
						(C)ProgramThe
				term program means the competitive grant demonstration program
				established under paragraph (2).
						(2)Establishment
				of programThe Administrator shall establish a competitive grant
				demonstration program under which the Administrator shall provide to eligible
				entities, as determined by the Administrator, grants to carry out projects to
				demonstrate, during the 2-year period beginning on the date of enactment of
				this subsection, the capture and storage or use of carbon dioxide emitted from
				the Capitol power plant as a result of burning coal.
					(3)Requirements
						(A)Provision of
				grants
							(i)In
				generalThe Administrator shall provide the grants under the
				program on a competitive basis.
							(ii)Factors for
				considerationIn providing grants under the program, the
				Administrator shall take into consideration—
								(I)the
				practicability of conversion by the proposed project of carbon dioxide into
				useful products, such as transportation fuel;
								(II)the carbon
				dioxide energy efficiency of the proposed project; and
								(III)whether the
				proposed project is able to reduce more than 1 air pollutant regulated under
				this Act.
								(B)Requirements
				for entitiesAn entity that receives a grant under the program
				shall—
							(i)use to carry out
				the project of the entity a technology designed to reduce or eliminate emission
				of carbon dioxide that is in existence on the date of enactment of this
				subsection that has been used—
								(I)by not less than
				3 other facilities (including a coal-fired power plant); and
								(II)on a scale of
				not less than 5 times the size of the proposed project of the entity at the
				Capitol power plant; and
								(ii)carry out the
				project of the entity in consultation and concurrence with the Architect of the
				Capitol.
							(4)IncentiveIn
				addition to the grant under this subsection, the Administrator may provide to
				an entity that receives such a grant an incentive award in an amount equal to
				not more than $50,000, of which—
						(A)$15,000 shall be
				provided after the project of the entity has sustained operation for a period
				of 100 days, as determined by the Administrator;
						(B)$15,000 shall be
				provided after the project of the entity has sustained operation for a period
				of 200 days, as determined by the Administrator; and
						(C)$20,000 shall be
				provided after the project of the entity has sustained operation for a period
				of 300 days, as determined by the Administrator.
						(5)TerminationThe
				program shall terminate on the date that is 2 years after the date of enactment
				of this subsection.
					(6)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out the program
				$3,000,000.
					.
		
	
		December 19, 2007
		Reported without amendment
	
